 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES ROBERT BRISCOE, III,                          Case No. 1:19-cv-00389-JLT-HC
12                   Petitioner,                         ORDER GRANTING PETITIONER LEAVE
                                                         TO FILE MOTION TO AMEND TO NAME
13           v.                                          A PROPER RESPONDENT
14   SUPERIOR COURT OF FRESNO COUNTY, [30-DAY DEADLINE]
     et al.,
15
                     Respondents.
16

17

18         On March 22, 2019, Petitioner filed a federal petition for writ of habeas corpus in the

19 Sacramento Division of this Court. Because the petition challenges a conviction sustained in
20 Fresno County, the matter was transferred to the Fresno Division.

21          Petitioner names the Superior Court of Fresno County as Respondent in this matter.

22 However, the Fresno County Superior Court is not a proper respondent. Petitioner will be granted

23 leave to amend the respondent to avoid dismissal of the action.

24                                            DISCUSSION

25          Rule 4 of the Rules Governing § 2254 Cases requires the Court to make a preliminary

26 review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it
27 plainly appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the

28 Rules Governing § 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).


                                                     1
 1 A petition for habeas corpus should not be dismissed without leave to amend unless it appears

 2 that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson, 440

 3 F.2d 13, 14 (9th Cir. 1971).

 4        Petitioner names the Superior Court of Fresno County as Respondent. A petitioner seeking

 5 habeas corpus relief under 28 U.S.C. § 2254 must name the state officer having custody of him

 6 as the respondent to the petition. Rule 2 (a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval

 7 v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359,

 8 360 (9th Cir. 1994). Normally, the person having custody of an incarcerated petitioner is the

 9 warden of the prison in which the petitioner is incarcerated because the warden has "day-to-day

10 control over" the petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992); see

11 also Stanley, 21 F.3d at 360. However, the chief officer in charge of state penal institutions is

12 also appropriate. Ortiz, 81 F.3d at 894; Stanley, 21 F.3d at 360. Where a petitioner is on

13 probation or parole, the proper respondent is his probation or parole officer and the official in

14 charge of the parole or probation agency or state correctional agency. Id.

15        Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition

16 for lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326,

17 1326 (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd

18 Cir. 1976). However, the Court will give Petitioner the opportunity to cure this defect by

19 amending the petition to name a proper respondent, such as the warden of his facility. See West
20 v. Louisiana, 478 F.2d 1026, 1029 (5th Cir. 1973), vacated in part on other grounds, 510 F.2d

21 363 (5th Cir. 1975) (en banc) (allowing petitioner to amend petition to name proper respondent);

22 Ashley v. State of Washington, 394 F.2d 125 (9th Cir. 1968) (same). In the interests of judicial

23 economy, Petitioner need not file an amended petition. Instead, Petitioner may file a motion

24 entitled "Motion to Amend the Petition to Name a Proper Respondent" wherein Petitioner may

25 name the proper respondent in this action.

26                                              ORDER

27        Accordingly, Petitioner is GRANTED thirty days from the date of service of this order in

28 which to file a motion to amend the petition and name a proper respondent. Failure to amend the


                                                   2
 1 petition and state a proper respondent will result in dismissal of the petition for lack of

 2 jurisdiction.

 3
     IT IS SO ORDERED.
 4

 5     Dated:      March 29, 2019                       /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               3
